DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw-Klein (US 2012/0055257).
With respect to claim 1, Shaw-Klein discloses a piezoelectric sensor configured to detect a change of pressure from a living body in a predetermined location (Paragraph 64), the piezoelectric sensor comprising: a pair of electrodes (items 106 and 108) spaced from one another and formed to spread as a sheet (Figs 1-2); a pressure-sensitive layer (item 110) disposed between the pair of electrodes and configured to generate electric charge in response to the change of pressure (Paragraph 25); a pair of terminals (items 102 and 104) connected to the pair of electrodes (Fig 1), respectively, and configured to output an electrical signal supplied from the pair of electrodes in response to the change of pressure of the living body (Paragraphs 25 and 64), wherein an edge of at least one of the pair of electrodes extending toward the pair of terminals is disposed to protrude outside the pressure-sensitive layer (Figs 1-2, wherein electrode 
With respect to claim 3, Shaw-Klein discloses the piezoelectric sensor according to one of claim 1, wherein an entire circumference of the edge of at least one of the pair of electrodes is disposed to protrude outside the pressure-sensitive layer (Fig 1, wherein electrode 108 protrudes outside the entire circumference of the pressure-sensitive layer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw-Klein in view of Buckland (US 2018/0161814).
With respect to claim 2, Shaw-Klein discloses the piezoelectric sensor according to one of claim 1.
Shaw-Klein does not disclose that the edge of each of the pair of electrodes is disposed to protrude outside the pressure-sensitive layer.
Buckland teaches a piezoelectric sensor device in which the edge of each of the pair of electrodes is disposed to protrude outside the pressure-sensitive layer (Fig 1 and paragraph 12).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the second electrode extending outside the pressure sensitive layers of Buckland with the piezoelectric sensor of Shaw-Klein et al for the benefit of making use of the entire piezoelectric layer by covering the entirety of both surfaces of the piezoelectric layers with electrodes (Figs 1-2 of Buckland).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein: each of the pair of electrodes has a long rectangular shape; and at least one of the pair of electrodes includes a plurality of detecting parts divided from each other by slits which extends over a part overlapping the pressure-sensitive layer in a direction crossing a longitudinal direction” in combination with the remaining elements of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837